DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  Please see pages 1-3 (labeled pages 6-8) in the Applicant Arguments/Remarks Made in an Amendment filed 9/7/22, the prior office action filed 6/9/22, and the claim language below.
Claim 1 recites a power storage system comprising: a battery board including a lithium secondary battery; a branch board including an information collection device; a first frame on which the battery board is placed; a second frame on which the branch board is placed; and a plurality of connection wirings that are disposed in the first frame and the second frame and connect the battery board and the branch board, wherein the plurality of connection wirings are aggregated in the second frame, and wherein the battery board includes a battery management unit electrically connected to the lithium secondary battery, and the battery management unit is connected to the information collection device.
Claim 14 recites a container type power storage system comprising: a power storage device including: a branch board including an information collection device; a battery board including a lithium secondary battery and a battery management unit electrically connected to the lithium secondary battery, wherein the battery management unit is connected to the information collection device; a first frame on which the battery board is placed; a second frame on which the branch board is placed; and a plurality of connection wirings that are disposed in the first frame and the second frame and connect the battery board and the branch board, the plurality of connection wirings being aggregated in the second frame; and a container configured to accommodate the power storage device.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859        

/EDWARD TSO/Primary Examiner, Art Unit 2859